Citation Nr: 1010356	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  09-39 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1942 to 
February 1946.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board videoconference 
hearing in January 2010.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In February 2004, the RO determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for residuals of a back 
injury; the Veteran was notified thereof and provided his 
appellate rights by letter dated later that month, but did 
not appeal the determination, and the decision is final.  

2.  In July 2008, the Veteran sought to reopen the claim.

3.  The evidence received subsequent to the February 2004 
rating decision which determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for residuals of a back 
injury is either duplicative of evidence previously submitted 
or the evidence, by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim.




CONCLUSIONS OF LAW

1.  The February 2004 rating decision that determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for residuals of a 
back injury is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The evidence received since the February 2004  rating 
decision that determined that new and material evidence had 
not been received to reopen the claim of entitlement to 
service connection for residuals of a back injury is not new 
and material, and the claim for that benefit has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in an August 2008 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and adjudicated by this claim.   See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, what types of evidence VA would 
attempt to obtain, and what evidence was his responsibility 
to obtain, as well as notice of the types of evidence 
necessary to establish an effective date or a disability 
evaluation for the issue on appeal in the August 2008 letter.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Accordingly, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The appellant was 
provided with proper notice as required by Kent in the August 
2008 letter.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  The 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim decided herein has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.   See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  As set forth below, the claim is not being 
reopened as the Board has determined that new and material 
evidence has not been received to reopen the claim.  Thus, no 
examination is necessary.  See 38 C.F.R. § 
3.159(c)(4)(C)(iii) (providing that the duty to provide a VA 
medical examination applies only if new and material evidence 
is presented or secured).  The Board finds the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue adjudicated by this appeal.  The 
Veteran testified that he had been treated by chiropractors 
from the 1950's to the 2000's and these records, for the most 
part, have not been obtained.  The Veteran further testified, 
however, that he tried to obtain the medical records from the 
chiropractors without success.  He did not indicate that the 
records could be obtained.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Analysis

The service treatment records were silent as to any 
complaints of, diagnosis of or treatment for a back injury.  

On the report of the February 1946 separation examination, an 
injury to the back which occurred in May 1943 was noted.  
Physical examination revealed no musculoskeletal defects.  An 
X-ray of the lumbar spine was referenced as revealing no 
significant abnormalities.  

In February 1946, the Veteran submitted a claim for 
compensation for a back injury which he reported occurred in 
May 1943.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In May 1946, the RO denied service connection for residuals 
of a back injury.  The RO found that the Veteran had a back 
injury but it was held not to be disabling at the time of 
discharge.  The Veteran was informed of this rating decision 
and his right to appeal via correspondence dated the same 
month.  

The claim was denied again in October 1947 after additional 
evidence was received.  The RO found that the official 
records were devoid of any evidence of treatment of incidents 
in service relating to a back injury as claimed by the 
Veteran.  The Veteran was informed of this decision and his 
right to appeal via correspondence dated the same month.  

The Veteran did not submit a timely notice of disagreement 
with either the May 1946 or October 1947 rating decisions 
which denied service connection for residuals of a back 
injury.  The decisions are final.  

In July 2002, the Veteran submitted a claim for service 
connection for a back injury and all residuals.  In August 
2002, the claim was denied.  The Veteran was notified of the 
decision and his appellate rights the same month.  

In November 2003, the Veteran submitted another claim for 
service connection for a back injury.  He submitted an August 
2003 statement from J.W.Z., M.D.  The physician wrote that 
the Veteran's history was that he fell in 1943, sustaining an 
injury to his back.  The Veteran informed the physician that 
he had been treated during service for a back injury but it 
was not particularly an issue at that time.  The physician 
was not sure if any detailed records of that in-service 
injury existed.  In 1978, the Veteran had another back injury 
when he was treated by the physician's office.  The physician 
wrote that "[t]he history of injury in the service certainly 
would make this patient a candidate for an evaluation by VA 
and possibly a disability impairment rating as it pertains to 
his back."  The physician noted that the Veteran had a 
disability in his back and, according to the Veteran, it is 
in the area in which the injury occurred while serving in the 
military.  

A clinical record dated in January 2003 was received.  It 
indicates the Veteran was complaining of low back pain for 50 
years and the pain had been increasing.  The assessment was 
consistent with severe degenerative joint disease/diffuse 
idiopathic skeletal hyperostosis syndrome (DISH).  

In November 2003, VA received a statement from a 
chiropractor, K.F.M. who wrote that he had been treating the 
Veteran intermittently since 1986.  The Veteran informed the 
chiropractor that his back problem started while he was in 
the military when he had a severe fall.  The author wrote 
that the history of the injury and the severe pain the 
Veteran was in meant that the Veteran deserves some permanent 
disability.  

In February 2004, the RO determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for residuals of a back 
injury.  The RO noted that the claim was denied in May 1946 
as the service treatment records failed to show a back injury 
or chronic disability existed during active duty.  The August 
2003 statement from Dr. J.W.Z., showed that degenerative 
joint disease of the back did exist but the letter did not 
provide evidence of a link between the back disorder and 
military service.  The Veteran was informed of the February 
2004 rating decision and his appellate rights the same month.  
He did not appeal the determination and it is final.  

In July 2008, the Veteran submitted a statement indicating he 
was claiming entitlement to service connection for residuals 
of a back injury.  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  Prior unappealed 
decisions of the RO are final.  38 U.S.C.A. § 7105.  If new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review it on a de novo basis.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence received subsequent to the February 2004 
decision is presumed credible for the purposes of reopening 
the claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence added to the record subsequent to the February 
2004 rating decision which determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for residuals of a back 
injury consists of VA medical records dated from 2003 to 
2009, a statement from Dr. J.W.Z. and the transcript of a 
January 2010 hearing conducted by the undersigned.  

The VA medical records are new but not material.  The 
records, dated from 2003 to 2009 document treatment for back 
problems but do not indicate that the back problems were due 
to active duty.  The Court has held that additional evidence, 
which consists of records of post-service treatment that do 
not indicate in any way that a condition is service 
connected, is not new and material. Cox v. Brown, 5 Vet. App. 
95, 99 (1993).  

In September 2009, the Veteran submitted an August 2003 
statement from Dr. J.W.Z.  The physician wrote that the 
Veteran had chronic back pain.  He injured his back in 1943 
when he fell.  The Veteran did not necessarily report the 
injury.  The back subsequently improved during the remainder 
of military service.  It was also noted that the Veteran had 
a history of another back injury in 1978 when he fell 
approximately 30 feet from a pole and injured his D12 and L1-
L2.  The Veteran was last seen by the physician in 1981.  The 
impression was that the Veteran had rather diffuse 
osteoarthritis of the lumbar dorsal spine.  The physician 
wrote that "[t]o what percent the VA is responsible is 
difficult to determine at this time.  However, with his past 
injury in service I would think that he would qualify for 
their evaluation and a disability rating as it pertains to 
the injury that occurred in the military in 1943."  This 
statement is not new and material.  It is essentially a 
duplicate of the August 2003 statement from the same 
physician.  

The Veteran testified before the undersigned in January 2010, 
that he injured his back during active duty when he slipped 
off the wing of a plane, falling about three feet, hitting 
his buttocks on a tire.  He was in pain initially for a few 
hours.  He did not go to sick call after the fall as he did 
not have a great amount of pain.  He first began experiencing 
problems approximately seven days later.  It was not causing 
him any pain at the time of discharge.  After discharge, he 
worked as a electric contractor.  The first time he 
remembered real problems with his back was in the first part 
of the 1970's.  He then testified that it was in the 50's 
when he started going to a chiropractor and he saw different 
chiropractors all the way through the 2000's.  He was not 
able to get medical records from any of the chiropractors.  
This evidence is not new and material.  The fact that the 
Veteran was alleging that he injured his back from a fall 
during active duty was of record at the time of the prior 
final denial.  This evidence is duplicative of evidence 
previously considered.  

The Board finds that the evidence added to the record 
subsequent to the February 2004 rating decision which 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for residuals of a back injury is either 
duplicative of evidence previously submitted or the evidence, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim.  Therefore, the Board finds that new 
and material evidence has not been received to reopen the 
claim of entitlement to service connection for residuals of a 
back injury.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for residuals of a back 
injury has not been reopened.  The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


